       Case 1:15-md-02657-FDS Document 2135 Filed 04/15/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                This document relates to:
____________________________________)                All Actions


                        PLAINTIFFS’ UPDATE REGARDING
                    NOVARTIS’S PROPOSED LABELING REVISIONS

       As the Court is aware, on March 25, 2021, the FDA submitted additional comments and

recommended changes to Novartis’s proposed labeling revisions concerning Zofran, which

remained focused on the human epidemiologic evidence of association with birth defects.1 FDA

provided no additional comments and suggested no new changes concerning the animal evidence.

       Last week, on April 6, 2021, Novartis indicated its acceptance of FDA’s proposed redlines,

suggesting no additional comments or new changes concerning the animal evidence. See Ex. A,

NPCZOFR00152099–2118, at –2099.

       It appears to the PSC, therefore, that the Novartis label revision is nearing completion, and

there is no reason to expect any further views from FDA concerning the animal evidence that is

central to the preemption issue. The Court has on more than one occasion expressed an interest in

waiting to see the outcome of Novartis’s label revision before ruling on the pending preemption

motion. The PSC respectfully submits that there is now sufficient clarity in the Novartis label

revision process to permit the Court to complete its preemption assessment and rule forthwith on

the motion, so as to allow the parties to plan their next steps in this litigation, including trial

preparation.


1
  Whatever the FDA’s views are about the epidemiology evidence, those views are not
determinative of the preemption issue (or for that matter, the pending Daubert motions).
       Case 1:15-md-02657-FDS Document 2135 Filed 04/15/21 Page 2 of 4




       As to the merits, the PSC’s core argument in opposition to preemption remains true: the

still-unchanged animal data section of Zofran’s labeling reflects the FDA’s prior review of animal

data that GSK submitted to the FDA when it owned Zofran, but GSK cannot point to any evidence

by which this Court reasonably could find that the FDA considered and rejected the withheld

Japanese animal data as scientific support for Zofran’s teratogenic effect. Nor can GSK point to

any evidence that the FDA would have prohibited a Category C pregnancy labeling for Zofran

based on that Japanese animal data. Because GSK still cannot establish that it was in fact

impossible for GSK to have added appropriate warning language to Zofran’s labeling at the

relevant historical time on the basis of that information it had withheld from the FDA, GSK’s

Renewed Motion for Summary Judgment Based on Federal Preemption must be denied.




                                                    Respectfully submitted,

                                                    /s/ Kimberly D. Barone Baden
                                                    Kimberly D. Barone Baden
                                                    MOTLEY RICE LLC
                                                    28 Bridgeside Boulevard
                                                    Mount Pleasant, SC 29464
                                                    843-216-9265
                                                    kbarone@motleyrice.com

                                                    Robert K. Jenner (BBO No. 569381)
                                                    JENNER LAW, P.C.
                                                    1829 Reisterstown Road, Suite 350
                                                    Baltimore, MD 21208
                                                    410-413-2155
                                                    rjenner@jennerlawfirm.com

                                                    Tobias L. Millrood
                                                    POGUST MILLROOD LLC
                                                    8 Tower Bridge, Suite 940
                                                    Conshohocken, PA 19428
                                                    610-941-4204
                                                    tmillrood@pogustmillrood.com
       Case 1:15-md-02657-FDS Document 2135 Filed 04/15/21 Page 3 of 4




                                         M. Elizabeth Graham
                                         GRANT & EISENHOFER P.A.
                                         123 S. Justison Street
                                         Wilmington, DE 19801
                                         302-622-7099
                                         egraham@gelaw.com

                                         James D. Gotz
                                         HAUSFELD
                                         One Marina Park Drive, Suite 1410
                                         Boston, MA 02210
                                         617-207-0600
                                         jgotz@hausfeld.com

Dated: April 15, 2021                    Attorneys for Plaintiffs
        Case 1:15-md-02657-FDS Document 2135 Filed 04/15/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Update Regarding Novartis’s Proposed

Labeling Revisions, which was filed with the Court through the CM/ECF system, will be sent

electronically to all registered participants as identified on the Notice of Electronic Filing.


                                                       /s/ Kimberly D. Barone Baden
                                                       Kimberly D. Barone Baden
